

Exhibit 10.4
 
GUARANTY
 
This GUARANTY (the “Guaranty”), dated as of August 17, 2010, is executed and
delivered by ROSE HILL GARDENS LLC (the “Guarantor”) in favor of the Investors
set forth on Schedule A affixed hereto, each in its capacity as Investor under
the Purchase Agreement (as defined below) (in such capacity, and together with
their respective successors, transferees and assigns, the “Investors”).


 
WITNESSETH:
WHEREAS, the Guarantor is a shareholder of First Blush Brands, Inc. (the
“Borrower”); and
 
WHEREAS, concurrently herewith, the Borrower and the Investors are entering into
a Securities Purchase Agreement (the “Purchase Agreement”), pursuant to which
the Borrower will sell to the Investors, and the Investors will purchase from
the Borrower, (i) promissory notes in the aggregate principal amount of
$1,100,000, with an interest rate of 10% per annum (the “Notes”) and (ii)
1,000,000 shares of common stock of the Company (the “Shares”) (the “Private
Placement”); and
 
WHEREAS, in order to induce the Investors to enter into the Transaction
Documents and to purchase the Notes and Shares, and in consideration thereof,
the Guarantor has agreed to guaranty the payment of the Guarantied Obligations
(as defined below) and execute and deliver this Guaranty; and
 
WHEREAS, the purchase of the Notes and Shares will be beneficial to the
Guarantor inasmuch as the proceeds of the Private Placement to the Borrower will
indirectly benefit the Guarantor.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Guarantor, the Guarantor hereby agrees as follows:
 
1.           Guaranty of Payment and Performance.  The Guarantor hereby
irrevocably and unconditionally guarantees to the Investors the full and
punctual payment when due (whether at maturity, by acceleration or otherwise and
whether for principal, interest, fees, expenses or otherwise), and the
performance, of all liabilities, agreements and other obligations of the
Borrower to the Investors under the Notes, in each case, whether direct or
indirect, absolute or contingent, due or to become due, secured or unsecured,
now existing or hereafter arising or acquired (whether by way of discount,
letter of credit, lease, loan, overdraft or otherwise), including without
limitation all liabilities and obligations of the Borrower due or become due, or
that are now or may be hereafter contracted or acquired or owing of the Borrower
to the Investors under the Notes (collectively, the “Guarantied
Obligations”).  This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance of the Guarantied
Obligations and not of their collectibility only and is in no way conditioned
upon any requirement that the Investors first attempt to collect any of the
Guarantied Obligations from the Borrower or resort to any security or other
means of obtaining their payment.  Should the Borrower default in the payment or
performance of any of the Guarantied Obligations, the obligations of the
Guarantor hereunder shall become immediately due and payable to the Investor,
without demand or notice of any nature, all of which are expressly waived by the
Guarantor.  Payments by the Guarantor hereunder may be required by the Investors
on any number of occasions.

 

--------------------------------------------------------------------------------

 

2.           Guarantor’s Agreement to Pay. The Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to the Investor, on
demand, all costs and expenses (including court costs and reasonable legal
expenses) incurred or expended by the Investor in connection with enforcement of
this Guaranty, together with interest on amounts recoverable under this Guaranty
from the time such amounts become due under this Guaranty until payment, at the
rate per annum equal to the default rate set forth in the Note; provided that if
such interest exceeds the maximum amount permitted to be paid under applicable
law, then such interest shall be reduced to such maximum permitted amount.
 
3.           Unlimited Guaranty; Covenant. The liability of the Guarantor
hereunder shall be unlimited to the extent of the Guarantied Obligations and the
other obligations of the Guarantor hereunder (including, without limitation,
under Section 2 above).
 
4.           Waivers by Guarantors; Investors’ Freedom to Act. The Guarantor
agrees that the Guarantied Obligations will be paid and performed strictly in
accordance with their terms regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Investor with respect thereto.  The Guarantor waives presentment,
demand, protest, notice of acceptance, notice of Guarantied Obligations incurred
and all other notices of any kind, all defenses which may be available to the
Borrower by virtue of any valuation, stay, moratorium law or other similar law
now or hereafter in effect, any right to require the marshalling of assets of
the Borrower, and all suretyship defenses generally. Without limiting the
generality of the foregoing, the Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Guarantied Obligation and agrees that the obligations of the Guarantor hereunder
shall not be released or discharged, in whole or in part, or otherwise affected
by (i) the failure of any Investor to assert any claim or demand or to enforce
any right or remedy against the Borrower; (ii) any extensions, renewals,
increases, restatements, replacements, settlements or compromises of any
Guarantied Obligation; (iii) any rescissions, forbearances, waivers, amendments
or modifications of any of the terms or provisions of any agreement evidencing,
securing or otherwise executed in connection with any Guarantied Obligation;
(iv) the substitution or release of any entity primarily or secondarily liable
for any Guarantied Obligation or of any property or asset subject to a lien in
favor of any Investor; (v) the adequacy of any rights the Investors may have
against any collateral or other means of obtaining repayment of the Guarantied
Obligations; (vi) the impairment of any collateral securing the Guarantied
Obligations, including without limitation the failure to perfect or preserve any
rights any Investor might have in such collateral or the substitution, exchange,
surrender, release, loss or destruction of any such collateral; or (vii) any
other act or omission which might in any manner or to any extent vary the risk
of the Guarantor or otherwise operate as a release or discharge of Borrower or
any other guarantor, all of which may be done without notice to the Guarantor.

 
2

--------------------------------------------------------------------------------

 

5.           Unenforceability of Obligations Against Borrower.  If for any
reason the Borrower has no legal existence or is under no legal obligation to
discharge any of the Guarantied Obligations, or if any of the Guarantied
Obligations have become irrecoverable from the Borrower by operation of law or
for any other reason, this Guaranty shall nevertheless be binding on the
Guarantor to the same extent as if the Guarantor at all times had been the
principal obligor on all such Guarantied Obligations. In the event that
acceleration of the time for payment of the Guarantied Obligations is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, or for any
other reason, all such amounts otherwise subject to acceleration under the terms
of any agreement evidencing, securing or otherwise executed in connection with
any Guarantied Obligation shall be immediately due and payable by the Guarantor.
 
6.           Subrogation; Subordination.  Until the payment and performance in
full of all Guarantied Obligations, the Guarantor shall not exercise any rights
against the Borrower arising as a result of payment by the Guarantor hereunder,
by way of subrogation or otherwise, (the Investor having no duty or obligation
to take any action at any time to protect or preserve any right of subrogation)
and will not prove any claim in competition with any Investor or its affiliates
in respect of any payment hereunder in bankruptcy or insolvency proceedings of
any nature; the Guarantor will not claim any set-off or counterclaim against the
Borrower in respect of any liability of the Guarantor to the Borrower; and the
Guarantor waives any benefit of and any right to participate in any collateral
which may be held by any Investor.  The payment of any amounts due with respect
to any indebtedness of the Borrower now or hereafter held by the Guarantor is
hereby subordinated to the prior payment in full of the Guarantied
Obligations.  The Guarantor agrees that after the occurrence of any default in
the payment or performance of the Guarantied Obligations, after the expiration
of any applicable grace period, if any, he will not demand, sue for or otherwise
attempt to collect after such time any such indebtedness of the Borrower to the
Guarantor until the Guarantied Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, any Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Investors
and be paid over to the Investors on account of the Guarantied Obligations
without affecting in any manner the liability of the Guarantor under the other
provisions of this Guaranty.
 
7.           Further Assurances.  The Guarantor agrees to do all such things and
execute all such documents, as the Investors may consider reasonably necessary
or desirable to give full effect to this Guaranty and to perfect and preserve
the rights and powers of the Investors hereunder.
 
8.           Termination; Reinstatement.  This Guaranty shall remain in full
force and effect until the Guarantied Obligations are paid in full and not
subject to any recapture or preference in bankruptcy or similar
proceedings.  This Guaranty shall continue to be effective or be reinstated if
at any time any payment made or value received with respect to a Guarantied
Obligation is rescinded or must otherwise be returned by the Investors upon the
insolvency, bankruptcy or reorganization of the Borrower, or otherwise, all as
though such payment had not been made or value received.

 
3

--------------------------------------------------------------------------------

 

9.            Successors and Assigns.  This Guaranty shall be jointly and
severally binding upon the Guarantor and his respective heirs and assigns, and
shall inure to the benefit of and be enforceable by the Investors and their
successors, transferees and assigns.  An Investor may assign or otherwise
transfer any agreement or any note held by it evidencing, securing or otherwise
executed in connection with the Guarantied Obligations, or sell participations
in any interest therein, to any other person or entity, and such other person or
entity shall thereupon become vested, to the extent set forth in the agreement
evidencing such assignment, transfer or participation, with all the rights in
respect thereof granted to such Investor herein.
 
10.           Amendments and Waivers.  No amendment or waiver of any provision
of this Guaranty nor consent to any departure by any Guarantor therefrom shall
be effective unless the same shall be in writing and signed by each
Investor.  No failure on the part of an Investor to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
 
11.           Notices.  All notices and other communications called for
hereunder shall be made in writing and, unless otherwise specifically provided
herein, shall be deemed to have been duly made or given when delivered by hand
or mailed first class mail postage prepaid or, in the case of telegraphic or
telexed notice, when transmitted, answer back received, addressed as follows: if
to the Guarantor, at the address set forth in the Purchase Agreement for the
Borrower, and if to an Investor, at the address set forth in the Purchase
Agreement.
 
12.           Governing Law; Consent to Jurisdiction.  This Guaranty shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without reference to its conflicts of laws provisions.  Any dispute arising out
of this Guaranty shall be resolved pursuant to the terms of Section 9 of the
Purchase Agreement.
 
13.           Certain References.  All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural, as
the identity of the person, persons, entity or entities may require.  The terms
“herein”, “hereof” or “hereunder” or similar terms used in this Guaranty refer
to this entire Guaranty and not only to the particular provision in which the
term is used.  Capitalized Terms used but not defined herein shall have the
meaning ascribed to such terms in the Purchase Agreement.
 
14.           Miscellaneous.  This Guaranty constitutes the entire agreement of
the Guarantor with respect to the matters set forth herein.  The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of the Guarantied Obligations.  The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions.  The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural, masculine, feminine and generic
forms of the terms defined.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date appearing in the introductory paragraph of this
Guaranty.


Rose Hill Gardens LLC


By:
  /s/ Victoria Briggs
Name: Victoria Briggs
Title: Member

 
 
5

--------------------------------------------------------------------------------

 